Me. Justice Wolf
delivered the opinion of the court.
The District Court of Ponce dismissed a complaint for divorce and also a cross-complaint. In its opinion the court analyzed the testimony and held that in a divorce proceeding the evidence should be convincing, citing various decisions of this court; that the complainant bad not made out the case of cruel treatment on which the complaint was founded; that the insults received did not amount to cruelty and that the husband did nothing to attempt to harmonize matters. It is evident that the court was inclined to believe that the wife insulted the husband on occasion, but did not find that the insults amounted to cruelty.
We have examined the evidence and likewise think it probable that the defendant did occasionally insult the *137plaintiff; but we see no reason to depart from the conclusions arrived at by the district court.
The judgment should be affirmed.
Mr Justice Hutchison took no part in the decision of this case.